FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ESSENTIAL FACT Enersis S.A. Securities Registration Record N°175 Santiago, January 31, 2012 Ger. Gen. N° 18 / 2012 Mr. Fernando Coloma C. Superintendent for Securities and Insurance Companies Superintendence for Securities and Insurance Companies Alameda 1449 Santiago, Chile By hand Ref.: Notifies ESSENTIAL FACT To whom it may concern: Pursuant to articles 9 and 10, paragraph 2 of Law 18,045, and the provisions of General Norm30 of the Superintendence, and in the exercise of the powers thus bestowed upon me, I hereby inform you of the following essential fact: Enersis S.A. has recorded provisions related to assets of its Argentine subsidiaries, Empresa Distribuidora Sur S.A., and Endesa Costanera S.A with an effect of CLP$106,750 million (one hundred and six thousand seven hundred and fifty million Chilean pesos) in Enersis S.A.’s results. This has been recognized in Enersis’ Consolidated Financial Statements for the year ended December31, 2011, as approved by the Board of Directors in its session held today. Had the above adjustments not been taken, Enersis S.A.’s results would have been similar to those for the year ended December 31, 2010. Sincerely, Ignacio Antoñanzas A. Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Comisión Clasificadora de Riesgo (Risk Classification Commission) Banco Santander Santiago- Representante de Tenedores de Bonos (Bondholders Representative) Depósito Central de Valores (Central Securities Depository) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:January 31, 2012
